Citation Nr: 0737054	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  04-43 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a back disability has been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1950 to 
January 1951.

The Board of Veterans' Appeals (Board) previously denied the 
veteran's petition to reopen his claim for service connection 
for a back disability in a May 2002 decision.

The present matter comes before the Board on appeal from an 
October 2003 rating decision in which the RO declined to 
reopen the veteran's claim for service connection for a back 
disability.  In April 2004, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in November 2004, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in November 2004.

In September 2006, a Deputy Vice-Chairman of the Board 
granted the veteran's motion to advance this appeal on the 
Board's docket, pursuant to the provisions of 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).

In October 2006, the Board remanded this matter to the RO 
(via the Appeals Management Center (AMC), in Washington, 
D.C.) for further action, to include sending the veteran 
proper notice under the VCAA.  After accomplishing the 
requested action, the RO/AMC continued the denial of the 
claim on appeal (as reflected in an August 2007 supplemental 
SOC (SSOC)) and returned this matter to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In May 2002, the Board denied the veteran's petition to 
reopen his claim for service connection for a back 
disability.  

3.  The evidence received since the Board's May 2002 decision 
is cumulative and redundant of evidence of record at the time 
of the prior denial, and/or does not relate to any 
established fact(s) necessary to substantiate the claim for 
service connection for a back disability, or to raise a 
reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

1.  The Board's May 2002 denial of the veteran's petition to 
reopen a claim for service connection for a back disability 
is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2007).  

2.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for a 
back disability are not met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to requests to reopen previously 
denied claims, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a November 2006 post-rating letter sent as 
a result of the Board's October 2006 remand, the RO/AMC 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the petition to 
reopen his claim for service connection for a back 
disability, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claim.  Consistent with Kent, this letter 
also explained what constituted new and material evidence to 
reopen the claim for service connection for a back disability 
and notified the veteran of the basis for his previous 
denial.  The letter also informed the appellant how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.

The Board points out that, although the RO/AMC substantially 
complied with the Board's remand instructions as to notice, 
the November 2006 letter misidentified the date of the prior 
final decision involved in this claim and did not notify the 
veteran regarding what information and evidence was needed to 
substantiate the underlying claim for service connection, as 
the Board requested.  However, these errors are not shown to 
"affect the essential fairness of the adjudication."  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  In 
this case, in a February 2003 letter, the RO informed the 
veteran what evidence and information is needed to 
substantiate a claim for service connection.  Moreover, the 
RO included, as an attachment to the November 2006 letter, a 
form entitled "What the evidence must show", which 
customarily contains a summary of the evidence and 
information needed to substantiate a service connection 
claim.  The Board also notes that, as statements of the 
veteran and his representative throughout the appeal reflect 
understanding of the elements of a claim for service 
connection, "any defect was cured by actual knowledge on the 
part of the claimant.  Id.  

After issuance of the November 2006 notice, and opportunity 
for the appellant to respond, the August 2007 SSOC reflects 
readjudication of his claim.  Hence, the appellant is not 
shown to be prejudiced by the timing of the aforementioned 
notice in this case.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also, Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully complaint VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records and post-service private 
medical records.  Also of record and considered in connection 
with this claim are various written statements provided by 
the veteran and by his representative, on his behalf.

In summary, in connection with the claim herein decided, the 
duties imposed by the VCAA have been considered and 
satisfied.  Through various notices of the RO/AMC, the 
appellant has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Petition to Reopen

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The record reflects that the veteran's claim for service 
connection for a back disability has been considered and 
denied on several occasions.  Most recently, in May 2002, the 
Board declined to reopen his petition to reopen a claim for 
service connection for a back disability, concluding that new 
and material evidence had not been received.  

The pertinent evidence then of record included the veteran's 
service medical records.  The report of the veteran's pre-
induction examination indicates that the veteran gave a 
history of fractured vertebrae.  A November 1950 service 
medical record showed that the veteran needed a new profile 
"because of ankylosed spine secondary to vertebral fractures 
4 yrs. in civilian life."  In December 1950, the veteran was 
evaluated by a psychiatric social worker for complaints of 
persistent back pain.  On psychiatric evaluation, the veteran 
was diagnosed with chronic severe conversion reaction, 
manifested by back pain with orthopedic clearance.  In 
January 1951, the veteran signed a request for discharge from 
service for the convenience of the government which noted 
that his physical disability was determined to exist prior to 
his entry into service and was not aggravated by service.  A 
January 1951 Medical Board determined that the veteran's back 
condition pre-existed entry into service and was not 
aggravated by service. 

Also of record was a certified copy of his time in military 
service from the National Personnel Records Center; treatment 
records from Presbyterian University Hospital dated in May 
1983 (which reflect treatment and surgery for an L5-S1 
herniated nucleus pulposus; and a transcript of the veteran's 
February 1992 RO hearing (at which time he testified that in 
service he worked in the supply room, in the barracks for new 
soldiers, and participated in drill until this physical 
activity became too much for him). 

When the Board disallows a claim, the disallowance is final 
unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  
Otherwise, no claim based upon the same factual basis shall 
be considered.  See 38 U.S.C.A. §§ 7103, 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.1100.  As reconsideration of the 
May 2002 Board denial has not been ordered, and no other 
exception to finality applies, that decision is final as to 
the evidence then of record.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The veteran filed the current attempt to reopen his claim for 
service connection for a back disability in February 2003. 

With respect to attempts to reopen previously denied claims 
filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) 
provides that new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the May 2002 Board decision.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

Medical evidence associated with the claims file since the 
Board's May 2002 denial consists of the following: 

A copy of a May 1983 surgical pathology report includes a 
finding of intervertebral disc tissue at L4-L5.

Private medical records dated from March 1997 to March 2007, 
apparently from the veteran's treatment at the Family Health 
Center and the University of Pittsburgh Medical Center, 
mostly show treatment for unrelated medical conditions.

An August 2002 private medical record reflect the veteran's 
complaints of sharp pains in the lower back; a referral of 
the veteran to a neurologist for possible sciatica or disc 
herniation; and notations that the veteran related a medical 
history of back pain since service, and that pain in his mid- 
and lower back began one month earlier.

A November 2002 private medical record notes that the 
veteran's back pain continued and that he insisted on seeing 
a neurologist.  

Private hospital records dated in November 2002 include the 
report of a magnetic resonance imaging (MRI) scan of the 
veteran's lumbar spine that reflects an impression of 
moderate to severe central canal stenosis at L2-3 due to 
diffuse disc bulge and ligamentum flavum hypertrophy with 
mild canal narrowing at 3-4. 

A September 2006 private medical record notes that the 
veteran had been treated at the University of Pittsburgh 
Medical Center for an unspecified back sprain.

The private medical records that pertain only to unrelated 
conditions clearly are not relevant to the matter under 
consideration, and hence, are not, by definition, "new."  
The remainder of the additionally received medical evidence 
is "new" in the sense that it was not previously before 
agency decision makers.  However, none of this evidence is 
"material" for purposes of reopening the claim for service 
connection for a back disability.  

None of the private medical records pertinent to the 
veteran's back includes any medical comment or opinion that 
addresses the etiology of the veteran's current back disorder 
or relates any back complaints to service.  While the August 
2002 private medical record reiterates the veteran's reported 
history of back pain since service, such  notation does not, 
in and of itself, constitute a medical opinion.  See LeShore 
v. Brown, 8 Vet. App. 405 (1995) (holding that information 
recorded by a medical examiner does not constitute competent 
medical evidence, and that a transcription of a lay history 
is not transformed into competent medical evidence merely 
because the transcriber happens to be a medical 
professional).  

As none of the additional medical evidence received is 
pertinent to the central question underlying the claim for 
service connection-whether there exists a medical nexus 
current back disability and service (to include on the basis 
of aggravation of a pre-existing back disability)-none of 
this evidence raises a reasonable possibility of 
substantiating the claim.  

The only other evidence additionally received consists of 
various statements submitted by the veteran or on his behalf 
(by his representative).  However, even if new, such lay 
assertions provide no basis for reopening the claim.  As 
indicated above, this claim turns on the matter of whether 
there exists a medical nexus between current back disability 
and service-a matter within the province of trained medical 
matter professionals.  As the veteran and his representative 
are laypersons without the appropriate medical training or 
expertise, neither is competent, on the basis of assertions, 
alone, to provide probative (i.e., persuasive) evidence on a 
medical matter-such as the etiology or aggravation of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, where, as here, the claim turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993). 

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a back disability has not been received.  As 
such, the requirements for reopening the claim are not met, 
and the May 2002 Board denial of the previous petition to 
reopen the claim for service connection for a back disability 
remains final.  As the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).




ORDER

As new and material evidence to reopen the claim for service 
connection for a back disability has not been received, the 
appeal as to this matter is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


